Title: To Benjamin Franklin from Dumas, 3 November 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur.
Lahaie 3e. Nov. 1779.
Mes dernieres sont du 25, 28, 29, & 31 Oct. & 2 Nov. Celleci ira demain par voie de Rotterdam.
Voici copie de la permission de mettre à terre les blessés prisonniers de la commission expediée par le Commodore en conséquence au L. Col. Wuibert; & de la convention entre les Commodores, Américain & Anglois.
Notre Ami m’a remis ce matin la Résolution que je vous ai promise, & le second Mémoire de Sir J. Y. Je me serois dépêché de vous en joindre ici copie; mais si je l’avois fait j’aurois prévenu dans mes dépêches celles de Mr. l’Ambr. Il l’eût pu savoir de France: il l’eût su d’ici de notre ami, & ne me l’eût pas pardonné; car un instant auparavant il m’avoit avoué qu’il ne les avoit pas encore, ni ne savoit quand il pourroit les avoir. Nous avons besoin l’un de l’autre: ainsi j’ai pris le parti de sacrifier ma petite gloriette aux grands intérêts de la cause commune. Je lui ai dit franchement ce que j’avois. Il me la demanda avec le plus grand empressement, & mit tout de suite ses Secretaires à l’ouvrage. Je lui ai ménagé aussi une Entrevue avec notre Ami. J’espere que Vous, Monsieur, & le Ministre même, si jamais il a connoissance de cela, trouverez que j’ai prudemment fait. S’il me rend ces pieces à temps, je pourrai vous en envoyer copie par la poste qui part demain d’ici.
Au surplus, Monsieur, je ne puis m’empêcher de vous observer, qu’a mesure que les circonstances ici deviennent plus interessantes ici & plus favorables à l’Amérique; à mesure aussi la besogne croit par dessus mes forces & que les affaires en souffrent, seul & sans aide comme je le suis. Il seroit cependant très-fort du service des Etats-Unis, que j’eusse un jeune homme capable de me secourir, comme Secretaire ou Copiste, mais sous ma direction. Mrs. L——, tant en fce. qu’en All—— en ont constamment depuis longtemps. J’ignore à quoi ils sont bons, ni qui les leur paie; mais je sais bien que ce que j’ai fait, & ce que je fais de plus en plus ici pour leur patrie, est cent fois plus réel & plus important pour la cause commune, que touts les mouvemens que ces Messieurs ont pu se donner ailleurs.
Je sais de fort bonne part, que l’on va envoyer d’ici une couple de Vaisseaux de guerre sur la côte de Guinée, où les Danois sont en querelle avec les Hollandois, avec ordre de se rendre par force une justice que l’on peut obtenir des Danois en Europe.
Je suis, Monsieur, avec le plus respectueux attachement, & pour toujours, Votre très humble & obéissant serviteur
Dumas
Passy à Son Exc. Mr. Franklin
 Addressed: A Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenip. des E. U. / Passy./.
Notation: Dumas Novr. 3. 1779.